                            Case 1:21-mj-00104-ZMF Document 3 Filed 01/21/21 Page 1 of 13

AO 442 (Rev. 11/11) Arrest Warrant



                                               UNITED STATES DISTRICT COURT
                                                                        for the

                                                               District of Columbia

                        United States of America
                                   v.                                     )
                                                                          )        Case No.
                        Craig Michael Bingert
                                                                          )
                                                                          )
                                                                          )
                                                                          )
                                   Defendant


                                                             ARREST WARRANT
To:          Any authorized law enforcement officer

             YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                            Craig Michael Bingert
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment              o     Superseding Indictment       o   Information     o   Superseding Information          N Complaint
o     Probation Violation Petition              o   Supervised Release Violation Petition      o Violation    Notice          0 Order of the Court

This offense is briefly described as follows:

18 USC 231 (a )(3) Certain Acts During Civil Disorder



                                                                                                              2021.01.18
                                                                                                              09:36:23 -05'00'
Date:                 01118/2021
                                                                                                Issuing officer's signature


City and state: Washingt""oAAn-""D~.C~                           _                       Zia M. Faru ui, U.S. Magistrate Judg,_e__
                                                                                                 Printed name and title


                                                                       Return


at   (city and state)


Date:           J~ /?@.I
                  I
Case 1:21-mj-00104-ZMF Document 3 Filed 01/21/21 Page 2 of 13
                       Case 1:21-mj-00104-ZMF Document 3 Filed 01/21/21 Page 3 of 13

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                    EASTERN District of PENNSYLVANIA

                   United States of America                                    )
                              v.                                               )       Case No. 21-83-M
                                                                               )
               CRAIG MICHAEL BINGERT                                           )       Charging District:         District of Columbia
                              Defendant                                        )       Charging District’s Case No. 21-104-M



                      ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                        WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Place: TBD                                                                             Courtroom No.: TBD

                                                                                       Date and Time: TBD

         The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.


Date:         January 19, 2021                                                                      /s/ ELIZABETH T. HEY
                                                                                                           Judge’s signature


                                                                                               ELIZABETH T. HEY, U.S.M.J.
                                                                                                        Printed name and title
          Case 1:21-mj-00104-ZMF Document 3 Filed 01/21/21 Page 4 of 13



                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                    BAIL STATUS AND ORDER

 ☐ Interpreter Needed                             :        DATE: January 19, 2021
                                                  :
                                                           HEARING TYPE: Rule 5 IA/PC/PTD
 Date of Arrest 1/19/2021                                  ESR OPERATOR: Suzanne White

 UNITED STATES OF AMERICA                         :        AUSA Ronald Sarachan
                                                  :
              v                                   :        Mag No. 21-83
 CRAIG MICHAEL BINGERT                            :
                                                           Richard J. Fuschino, Jr., Esquire
                                                           [] CJA Apptd.
                                                           [x] Retained
                                                           [] Defenders' Assn. Apptd.
                                                  :
                                                  :

       After hearing held this day pursuant to the Federal Rules of Criminal Procedure, or after hearing
pursuant to government's motion, the bail status as to the above-named defendant is as follows:

       ☐The Government's Motion for Temporary Detention is Granted. A detention hearing are
scheduled for

         ☒For the reasons stated in open court, the Defendant stipulated to ☒ probable cause and/or ☐
pretrial detention.

        ☐The Government's Motion for Pretrial Detention is Granted.

        ☐The Government's Motion for Pretrial Detention is Denied. The court finds that the attached
conditions of release will reasonably assure the defendant's appearance in court and the safety of the
community.
                                 See attached Conditions of Release Order.

        ☒The Government and Defense have agreed to conditions of release.
                            See attached Conditions of Release Order.

       ☒Other: For the reasons stated in open court, the Defendant stipulated to identity. Per counsel,
Brady Warning to be given by the court in Washington D.C.
         Case 1:21-mj-00104-ZMF Document 3 Filed 01/21/21 Page 5 of 13




☐AFTER A HEARING, PROBABLE CAUSE WAS FOUND BY THE COURT.
☐ PLEA: NOT GUILTY TO ALL COUNT(S). Counsel have 14 days to file pretrial motions.




                                                  BY:

                                                  /s/ ELIZABETH T. HEY
                                                  ___________________________________
                                                  ELIZABETH T. HEY
                                                  UNITED STATES MAGISTRATE JUDGE

TIME IN COURT 20 minutes
(Form Revised October, 2020)
          Case 1:21-mj-00104-ZMF Document 3 Filed 01/21/21 Page 6 of 13


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       :          CRIMINAL
                                               :
               v.                              :
                                               :          NO.   21-83-M
     Craig Michael Bingert                     :

                              CONDITIONS OF RELEASE ORDER

                                                   BAIL

Defendant is released on bail in the amount of: $ 25,000
                O/R
                cash
                 secured by:
                        % cash
                        property at:
                       Clerk’s office requirements are not waived. Execute an Agreement to Forfeit
the Property stated above with a copy of the deed as indicia of ownership.

                                      PRETRIAL SERVICES

       Defendant shall report to Pretrial Services:
                        as directed by Pretrial Services.
                        times per week in person.
              1         times per week via telephone.

      Defendant shall attend mental health services under the guidance and supervision of Pretrial
      Services.
      Defendant shall submit to random drug testing as directed by Pretrial Services.
_____ Defendant shall refrain from excessive use of alcohol or from any use of a narcotic drug or
      other controlled substance, as defined in Section 102 of the Controlled Substances Act, 21
      U.S.C. § 802, without a prescription by a licensed medical practitioner.
      Defendant shall undergo drug/alcohol treatment if necessary as determined by Pretrial
      Services.
      Defendant shall submit to location monitoring at the following address:


       _____________________________________________________________________


                This Court, based upon evidence that Defendant has adequate financial resources,
       finds that he/she shall pay all or part of the cost of the court-ordered monitoring program, in an
       amount to be specified by Pretrial Services.

              Curfew. You are restricted to your residence every day from_______ to ________,
       during which electronic monitoring will be in place, or as directed by the pretrial services
       office or supervising officer.
            Case 1:21-mj-00104-ZMF Document 3 Filed 01/21/21 Page 7 of 13


               Home Detention. You are restricted to your residence at all times except for
       employment; education; religious services; medical, substance abuse, or mental health
       treatment; attorney visits; court appearances; court-ordered obligations; or other activities
       approved in advance by the pretrial services office or supervising officer;

                Home Incarceration. You are restricted to 24-hour-a-day lock-down at your
       residence except for medical necessities and court appearances or other activities
       specifically approved by the court.

                                                  PASSPORT

        X       Defendant shall surrender and/or refrain from obtaining a passport.

                                                   TRAVEL

                Travel is restricted to the Eastern District of Pennsylvania.
                Travel is restricted to the ________________________________________.
                Unless prior permission is granted by Pretrial Services.
Defendant cannot enter Washington, D.C. except for court hearings, pretrial services, or meetings with his attorney.

                                                  FIREARMS

                Defendant shall surrender and/or refrain from obtaining any firearms. Any other
                firearms in any premises where the defendant resides while on supervised release must
                be removed from the premises and no firearms are to be brought into the premises
                during this period. The defendant shall execute a completed Prohibition on Possession
                of Firearms Agreement.

                                             MISCELLANEOUS

             Defendant shall have no contact with co-defendants, potential witnesses in this case,
              or individuals engaged in any criminal activity.
              Defendant must maintain present employment.
              Defendant must actively seek gainful employment.
       ______ Defendant shall undergo a mental competency evaluation.
              Defendant must reside:

                         at:

                         with: ______________________________________________

                                        COMPUTERS/INTERNET

               The Defendant is subject to the following computer/internet restrictions which are to
       be monitored by U.S. Pretrial Services and may include manual inspection, use of minimally
       invasive internet detection devices, and/or installation of computer monitoring software to
       insure compliance with the imposed restrictions.
            Case 1:21-mj-00104-ZMF Document 3 Filed 01/21/21 Page 8 of 13


                No computer: The Defendant is prohibited from possession and/or use of any
         computers and connected devices.

                 Computer, no internet access: The Defendant is permitted use of computers or
         connected devices, but is not permitted access to the Internet (as World Wide Web, FTP sites,
         IRC servers, instant messaging).

                 Computer with internet access: The Defendant is permitted use of computers or
         connected devices, is permitted access to the internet for legitimate purposes, and is
         responsible for any fees connected with the installation and use of monitoring software.

                  Other Residents: By consent of other residents, all computers located at the address
         of record shall be subject to inspection to insure the equipment is password protected.

                     Other Restrictions:

         OTHER CONDITIONS:

         As a further condition of release, defendant shall not commit a Federal, State, or local crime
         during the period of release. The commission of a Federal offense while on pretrial release
         will result in an additional sentence of a term of imprisonment of not more than 10 years, if the
         offense is a felony; or a term of imprisonment of not more than 1 year, if the offense is a
         misdemeanor. This sentence shall be in addition to any other sentence.

         Any violation of the conditions of release may result in revocation of bail and imprisonment
         pending trial. Defendant and his counsel shall attend a virtual magistrate court hearing for the U.S.
         District Court for the District of Columbia on January 22, 2021 at 1:00 p.m. by going to the
         web address provided by the government.


           /s/ Michael Miller                                       /s/ Richard Fuschino
         AUSA                                                      DEFENSE ATTORNEY




         It is so ORDERED this       19th day of     January                   21
                                                                          , 20____.



                                           BY THE COURT:


                                            /s/ Elizabeth T. Hey



                                           UNITED STATES MAGISTRATE/DISTRICT JUDGE



Last Revised: 10/01/18
Case 1:21-mj-00104-ZMF Document 3 Filed 01/21/21 Page 9 of 13
Case 1:21-mj-00104-ZMF Document 3 Filed 01/21/21 Page 10 of 13
2/9/2021               Case 1:21-mj-00104-ZMF     Document
                                          United States            3 Eastern
                                                        District Court FiledDistrict
                                                                             01/21/21          Page 11 of 13
                                                                                     of Pennsylvania

                                                                                                                  CLOSED

                                          United States District Court
                                 Eastern District of Pennsylvania (Philadelphia)
                              CRIMINAL DOCKET FOR CASE #: 2:21-mj-00083-1


 Case title: USA v. BINGERT                                                       Date Filed: 01/19/2021
                                                                                  Date Terminated: 01/19/2021

 Assigned to: Unassigned

 Defendant (1)
 CRAIG MICHAEL BINGERT                                                represented by RICHARD J. FUSCHINO , JR.
 TERMINATED: 01/19/2021                                                              LAW OFFICE OF RICHARD J.
                                                                                     FUSCHINO
                                                                                     1600 LOCUST ST
                                                                                     PHILADELPHIA, PA 19103
                                                                                     215-568-1442
                                                                                     Fax: 215-568-1449
                                                                                     Email: rjf@fuschinolaw.com
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED
                                                                                     Designation: Retained

 Pending Counts                                                                    Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                                                 Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                                        Disposition
 18:231(a)(3) - CERTAIN ACTS DURING
 CIVIL DISORDER



 Plaintiff
 USA                                                                  represented by RONALD A. SARACHAN
                                                                                     U.S. ATTORNEY'S OFFICE
                                                                                     615 CHESTNUT ST SUITE 1250

https://ecf.paed.uscourts.gov/cgi-bin/DktRpt.pl?111622527275517-L_1_0-1                                               1/3
2/9/2021               Case 1:21-mj-00104-ZMF     Document
                                          United States            3 Eastern
                                                        District Court FiledDistrict
                                                                             01/21/21          Page 12 of 13
                                                                                     of Pennsylvania

                                                                             PHILADELPHIA, PA 19106
                                                                             215-861-8652
                                                                             Email:
                                                                             USAPAE.DepartedAUSA@usdoj.gov
                                                                             LEAD ATTORNEY
                                                                             ATTORNEY TO BE NOTICED
                                                                             Designation: CJA Appointment


  Date Filed            # Docket Text
  01/19/2021                Arrest (Rule 40) of CRAIG MICHAEL BINGERT (mac, ) (Entered: 01/19/2021)
  01/19/2021           1 Minute Entry for proceedings held before MAGISTRATE JUDGE ELIZABETH T. HEY
                         Initial Appearance/PC/PTD in Rule 5(c)(3) Proceedings as to CRAIG MICHAEL
                         BINGERT held on 1/19/21. For the reasons stated in open court, the defendant stipulated to
                         pc. The Government and Defense have agreed to conditions of release. See attached
                         Conditions of Release Order. For the reasons stated in open court, the defendant stipulated
                         to identity. Per counsel, Brady Warning given by the Court in Washington D.C.Signed by
                         Judge Elizabeth T. Hey.Court Reporter Suzanne White.(mac, ) (Entered: 01/19/2021)
  01/19/2021           2 WAIVER of Rule 5(c)(3) Hearing by CRAIG MICHAEL BINGERT (mac, ) (Entered:
                         01/19/2021)
  01/19/2021           3 Prohibition on possession of firearm(s) agreement filed by CRAIG MICHAEL BINGERT.
                         (mac, ) (Entered: 01/19/2021)
  01/19/2021           4 O/R Bond Entered as to CRAIG MICHAEL BINGERT in amount of $ 25,000, (mac, )
                         (mac, ). (Entered: 01/19/2021)
  01/19/2021           5 ORDER SETTING CONDITIONS OF RELEASE AS TO CRAIG MICHAEL BINGERT
                         (1)THAT DEFENDANT IS RELEASED ON BAIL IN THE AMOUNT OF $25,000 O/R
                         WITH THE FOLLOWING CONDITIONS AS OUTLINED HEREIN. Signed by
                         MAGISTRATE JUDGE ELIZABETH T. HEY on 1/19/21.1/19/21 Entered and Copies Not
                         Mailed and E-Mailed. (mac, ) (Entered: 01/19/2021)
  01/19/2021           6 ORDER REQUIRING DEFENDANT TO APPEAR IN THE DISTRICT OF COLUNMIA
                         AS TO CRAIG MICHAEL BINGERT. Signed by MAGISTRATE JUDGE ELIZABETH T.
                         HEY on 1/19/21.1/19/21 Entered and Copies Not Mailed and E-Mailed. (mac, ) (Entered:
                         01/19/2021)
  01/21/2021                ***TRANSFERRED CASE as to CRAIG MICHAEL BINGERT to the District of
                            Columbia. (ap, ) (Entered: 01/21/2021)
  01/27/2021                DOC. NOS. 5, 6 MAILED TO AUSA AS TO CRAIG MICHAEL BINGERT (ems)
                            (Entered: 01/27/2021)



                                                         PACER Service Center
                                                             Transaction Receipt
                                                                02/09/2021 13:44:45
                                   PACER
                                                    BrittanyBryant:6635828:0 Client Code:
                                   Login:
                                                                               Search       2:21-mj-
                                   Description:     Docket Report
                                                                               Criteria:    00083
                                   Billable         1                          Cost:        0.10
https://ecf.paed.uscourts.gov/cgi-bin/DktRpt.pl?111622527275517-L_1_0-1                                                2/3
2/9/2021               Case 1:21-mj-00104-ZMF     Document
                                          United States            3 Eastern
                                                        District Court FiledDistrict
                                                                             01/21/21          Page 13 of 13
                                                                                     of Pennsylvania

                                   Pages:
                                                                          Exempt
                                   Exempt flag:     Exempt                            Always
                                                                          reason:


PACER fee: Exempt




https://ecf.paed.uscourts.gov/cgi-bin/DktRpt.pl?111622527275517-L_1_0-1                                        3/3
